The judgment of the court was pronounced by
Rost, J.
The plaintiffs, heirs ;in the collateral line of Marianne Soileau,, deceased without issue and leaving no ascendants, claim her entire succession from her husband. The defendant sets up title to the entire succession, under a donation inter vivos of present and future property, executed by his wife in his favor, on the 12th of June, 1829, during the existence of the marriage. The court below maintained the donation, for the immovables and slaves acquired previous to its date, b.ut gave judgment in favor of the plaintiffs for the immovables and slaves subsequently acquired, and for all the moveable property left by the deceased at her death. The defendant appealed.
We concur in the opinion of the judge of the first instance, that the donation could comprehend only the present property of the donor, and that it is null so far as it embraces future property. C. C. 1514. But we are unable to agree with him that the donation is also null for the moveables, which the donor possessed when it was made. In donations of moveables, the old Code required a detailed estimate of the effects giv.en to be inserted in, or annexed to, the act of donation, under pain of nullity; but the law was changed by the present Code. Article 1525 provides that a donation of moveables will not be valid *767unless an act be passed of the same before a notary and two witnesses. This is the only nullity of form declared by law; and,-under our repeated decisions on similar questions, we can recognise no other.- The last paragraph of the article cited,- providing that the act ought to contain a detailed estimate, is directory'to the notary who executes the act.- The omission of this formality subjects that officer to the payment of all1 damages which the parties may sustain by reason thereof, and to such penalties as the-law’may pronounce against him for neglect of duty; but it does not authorize us to-annul the donation.
It is therefore ordered that the judgment in this case be reversed ; that the defendant be quieted in his possession and title to all the property claimed, which belonged to Marianne Soileau, his wife,- and to the community existing between them, on the 12th day of June, 1829; and that the plaintiffs recover all the property which may' have been acquired- by the deceased in her own right, and one half of the property acquired by the community, since that date. It is further ordered that the case be remanded for the purpose of settling the succession of Marianne Soileau, in accordance with' the views expressed in tliis opinion, and that, in the settlement, the defendant be charged with one half of the community debts. It is finally ordered- that' the costs of this appeal be paid-by the plaintiffs and appellees.-